Citation Nr: 1754881	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, to include as secondary to a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ear hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability, to include as secondary to a right ankle disability.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right hip disability, to include as secondary to a right ankle disability.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for residuals of traumatic brain injury.

7.  Entitlement to service connection for a left shoulder disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to a compensable rating for left ear hearing loss.

10.  Entitlement to an increased rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction presently resides with the RO in St. Petersburg, Florida.  The Veteran requested a Board hearing, but withdrew this request in October 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a left knee disability, right ear hearing loss, bilateral hip disability, sleep apnea, residuals of traumatic brain injury, bilateral shoulder disability, and increased rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a left knee disability was denied in a July 2009 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the July 2009 decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a left knee disability.

3.  The Veteran's service connection claim for a bilateral hip disability was denied in a February 2011 rating decision.  The Veteran did not appeal this decision; nor has he asserted clear and unmistakable error in this decision.

4.  The evidence received since the February 2011 decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for a bilateral hip disability.

5.  The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The July 2009 rating decision denying service connection for a left knee disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

2.  Since the July 2009 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability; and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The February 2011 rating decision denying service connection for a bilateral hip disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).

4.  Since the February 2011 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a bilateral hip disability; and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for a rating higher than 30 percent for PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2017).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2017).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

A.  Left Knee Disability 

The Veteran originally filed a service connection claim for a left knee disability in September 2005.  He stated on his claim that because of the right ankle, which he injured in service, he had compensated with his left lower extremity, which had caused pain and popping in his left knee.  The Veteran underwent a VA examination in October 2005, which showed normal examination of the left knee.  The examiner commented that the Veteran might have a small medial meniscus tear based on his symptoms, but these could not be elicited on examination.  

Service connection for the left knee was denied in a March 2006 rating decision, on the basis that there was no current diagnosis or clinical evidence of a disability.  The RO also noted that the evidence did not show that a left knee disability was related to the service-connected status post fracture to the right ankle with residual pain, nor was there any evidence of the disability during military service.  

The Veteran was notified of the decision in April 2006; but he did not file an appeal.  Thus, the March 2006 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

In July 2008, the Veteran submitted a petition to reopen his service connection claim for a left knee disability.  He noted that he was a paratrooper in service and after breaking his right ankle, he found himself overcompensating on his left side.  He stated that since 2003, his left knee had been bothering him and had gotten worse.  He also noted that he injured his knee a month ago and now had a brace.  He indicated that he believed his left knee problems were a direct result of his parachute jumps in service and also had a lot to do with his right ankle disability.  

The Veteran underwent a VA examination in October 2008.  He was diagnosed with left knee strain.  X-rays were normal.  The examiner noted the Veteran's reports that he had recently injured his knee at home, and that his current disability was thus not related to service. 

The RO denied the Veteran's claim in October 2008, finding that new and material evidence had not been received.  The Veteran subsequently submitted additional medical evidence that had not been considered, including an August 2008 private MRI showing patellofemoral chondromalacia.  The RO then reopened the Veteran's claim, but denied the claim on the merits in a July 2009 rating decision.  The Veteran did not appeal the July 2009 rating decision, as it pertains to the left knee.  Thus, this rating decision is final, as well.  Id.

The Veteran filed his most recent petition to reopen service connection for the left knee in June 2015.   The Veteran referred to statements in his service treatment records referring to left knee pain.  He also has been granted service connection for his right knee disability, as secondary to his injury as a paratrooper, in an August 2010 rating decision.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the symptoms he has experienced in his left knee since service.  Also, since service connection is now in effect for his right knee disability, this presents an alternate theory of entitlement to service connection for the left knee.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for a left knee disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


B.  Bilateral Hip Disability

The Veteran originally filed a service connection claim for a left hip disability in September 2005.  He stated on his claim that because of the right ankle, which he injured in service, he had compensated with his left lower extremity, which had caused pain and popping in his left hip.  The Veteran underwent a VA examination in October 2005, but the left hip was not explicitly addressed on examination.

Service connection for the left hip was denied in a March 2006 rating decision, on the basis that there was no current diagnosis or clinical evidence of disability.  The RO also noted that the evidence did not show that a left hip disability was related to the service-connected status post fracture to the right ankle with residual pain, nor was there any evidence of the disability during military service.  

The Veteran was notified of the decision in April 2006; but he did not file an appeal.  Thus, the March 2006 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103 (2017).

In April 2010, the Veteran submitted a service connection claim for a right hip disability, and submitted a petition to reopen service connection for the left hip, again asserting that the bilateral hip disability was secondary to over-compensating for his right ankle disability.  He underwent a VA examination in June 2010 and noted that when he injured his right ankle in service, he began to notice hip pain, as well.  The examiner found that the bilateral hip pain was not related to service, based on imaging studies, physical examination, and history.  An addendum opinion in November 2010, however, related the Veteran's bilateral hip pain to his service-connected right ankle disability, based on the changes in his gait over the years to compensate for the right ankle pain.  Another addendum in January 2011 noted that the Veteran's hip pain was caused by changes in gait secondary to his ankle pain, but that there was no evidence of arthritis or other degenerative changes in the hip, per imagine studies.

In a February 2011 rating decision, the RO determined that new and material evidence had been received to reopen the service connection claim for the left hip disability, but denied the claim on the merits.  The RO also denied service connection for the right hip disability.  The basis for the opinion essentially was that the Veteran did not have a diagnosed hip disability.  The Veteran did not appeal the February 2011 rating decision; and it became final, as well.

The Veteran filed a petition to reopen service connection for the bilateral hips in June 2015.  VA treatment records show ongoing complaints of bilateral hip pain.  A May 2016 x-ray examination of the hips was normal.

The Veteran referred to statements in his service treatment records referring to bilateral hip pain.  He also has been granted service connection for his right knee disability, as secondary to his injury as a paratrooper, in an August 2010 rating decision.  

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence shows that the Veteran provided more detailed information concerning the symptoms he has experienced in his hips since service.  Also, since service connection is now in effect for his right knee disability, this presents an alternate theory of entitlement to service connection for the bilateral hips.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2017).  Accordingly, the Veteran's service connection claim for a bilateral hip disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran's petitions to reopen service connection for a left knee and bilateral hip disability have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



II.  Duties to Notify and Assist

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met. By correspondence dated in November 2015, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD in March 2016.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluation of the Veteran, and rendered appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  

The examination of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  Increased Rating for PTSD

Service connection for PTSD was originally granted in a July 2007 rating decision, with a 30 percent rating assigned, effective August 7, 2004.

The Veteran filed his increased rating claim for PTSD in June 2015.

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, such as the increased rating claim for degenerative disc disease of the thoracolumbar spine, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's PTSD has remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

As noted, the Veteran's PTSD is presently rated as 30 percent disabling. 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

In addressing the medical evidence of record, the 30 percent rating more adequately describes the Veteran's PTSD impairment.

The Veteran underwent a VA examination in March 2016.  It was noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  For his social functioning, it was noted that he was recently divorced with one daughter, and had some "really good friends" that he grew up with.  Occupationally, he had been employed in various positions, including with an insurance company doing sales and in IT for a grocery store.  He also reportedly worked for the state of Kentucky in the employment office.  After moving, he worked in career services at a university, but was fired.  He worked as a debt collector but complained of the pay and his boss's attitude.  He currently worked with a nonprofit family support service.   

The Veteran noted that he continued with his medication and that people still told him he had anger problems.  The examiner noted that the Veteran had recent increase in PTSD symptoms due to financial stress and being homeless after his divorce but that VA treatment records indicated that his PTSD had been "well-controlled."   PTSD symptoms checked by the examiner included depressed mood, anxiety, and chronic sleep impairment.  He also described experiencing significant anger/ irritability, and had difficulty concentrating.  On examination, there was no evidence of psychosis; and the Veteran denied any suicidal or homicidal ideation, intent, or plan.

These findings describe more mild to moderate impairment due to PTSD.  While the Veteran had some depressed mood, anxiety, irritability, and sleep impairment, he is generally functioning satisfactorily.  Occupationally, even though he appeared to have switched jobs some, he was presently employed and his switching jobs was not shown to be directly related to his PTSD.  Socially, even though he had a history of divorce, he had a relationship with some close friends.  While the examiner commented that there had been a recent increase in PTSD symptoms due to the Veteran's homeless circumstances, the reported symptoms show that an increased rating higher than 30 percent for PTSD is not warranted.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has moderate social and occupational functional impairment due to his symptoms of PTSD.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's PTSD (i.e., mild to moderate occupational and social impairment, but generally functioning satisfactorily) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under Diagnostic Code 9411 specifically contemplate these symptoms.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability, and to this extent only, the claim is granted. 

New and material evidence has been received to reopen a claim of entitlement to service connection for a right hip disability, and to this extent only, the claim is granted.

New and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability, and to this extent only, the claim is granted.

Entitlement to an increased rating higher than 30 percent for PTSD is denied.


REMAND

TBI

The Veteran contends that he has residuals of a traumatic brain injury.  On an April 2016 statement, the Veteran stated that on his second deployment in the Global War on Terrorism to Iraq in 2003, he was the gunner and survived several IED explosions, one of which caused his Humvee to run off the road and strike a concrete wall.  He recalled that he hit his head on the arm plate on the Humvee and momentarily blacked out.  He remembered ringing in his ears and his head pounding.  He stated that he did not seek medical attention.  Another instance he stated happened when a rocket propelled grenade flew over the house where they were operating and then a barrage of mortar attacks happened.  He stated that he ran to get into the Humvee and tripped on some communication wire, hitting his head; and at the same time a mortar attack landed close by and rattled his head and the ground.  He stated that since 2003, he gets chronic headaches, usually on a daily basis, and often times forgets what people have just told him.  He also noted that he had a terrible anger problem.

The record shows that the Veteran had service in Iraq, and earned, in pertinent part, the Combat Infantryman Badge.  The Veteran's statements are consistent with the circumstances of his service and are accepted as credible.  

The Veteran underwent a VA examination in June 2016.  The examiner found there was nothing in the treatment records to suggest a traumatic brain injury or residuals from a traumatic brain injury.  The examiner acknowledged the Veteran's reports of head injuries in service and complaints of headaches, but found that the comments regarding the headaches were suggestive of medication overuse; and that the type of headaches described were not typical of a traumatic brain injury.  The examiner also noted that the work-up done showed his examination was non-focal and that the brain MRI was normal.  Thus, the examiner found no objective evidence of a traumatic brain injury.  

VA regulations, however, allow for compensation for residuals of traumatic brain injuries based on just subjective symptoms, including headaches.  The Veteran is competent to make these statements; and even if headaches are not shown in treatment records, this does not refute that the Veteran is competent to state that he has experienced headaches since his blast injuries in 2003.  Another medical opinion is warranted with the understanding of the Veteran's statements and the fact that they are accepted as competent in terms of the current symptoms he is experiencing, and has experienced since 2003.  

Sleep Apnea

As for the Veteran's claim of obstructive sleep apnea, the Veteran relates this disability to his service-connected PTSD.  In support of his claim, he submitted an article from the American Academy of Sleep Medicine, dated May 19, 2015, noting that there is a probability of having high risk of obstructive sleep apnea with increased severity of PTSD symptoms in young U.S. veterans.  A medical opinion was provided in March 2017 to address whether the Veteran's sleep apnea was related to his PTSD.  The examiner found that PTSD does not cause sleep apnea and that the Veteran had other risk factors for sleep apnea, including obesity.  The examiner acknowledged the medical literature showing that there is a presence of sleep apnea in individuals with PTSD, but stated that there was no medical evidence showing that PTSD actually caused sleep apnea.  

While the examiner appeared to address the causation relationship between sleep apnea and PTSD, the opinion did not sufficiently address the likelihood that the Veteran's PTSD aggravated his PTSD.  This is important, especially in light of the article submitted by the Veteran finding a prevalence of sleep apnea symptoms in veterans with increased PTSD symptoms.  This must be remedied on remand.

Hearing Loss

The Veteran's service connection claim for right ear hearing loss has been denied because the evidence does not show a hearing loss disability for VA purposes in the right ear.  The Veteran has not been provided the proper notice for his most recent petition to reopen service connection for right ear hearing loss.  This must be remedied on remand.  Also, since the Veteran's last VA examination for compensation purposes for his right ear hearing loss was in March 2016 and the Veteran continues to receive ongoing audiology treatment for his hearing loss, another examination is warranted to determine whether the Veteran has a hearing loss disability for VA purposes in the right ear.  As for the left ear hearing loss, the Veteran continues to assert that he is entitled to a compensable rating.  Given that the Veteran will receive another examination for hearing loss, and it has been nearly two years since his last examination, another examination also is warranted to assess the present severity of his left ear hearing loss.

Shoulders

The Veteran is a combat veteran who has asserted that he has a bilateral shoulder disability related to his military duties.  An examination has not been provided to address the Veteran's claim.  This must be provided on remand.

Hips & Knees

Given that the Veteran's claim for service connection for the bilateral hip and left knee disabilities have been reopened, additional examination is warranted to resolve the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter addressing all of the Veteran's remaining claims, including the petition to reopen service connection for right ear hearing loss pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Make arrangements to obtain all relevant VA treatment records, including from the VAMC in Jacksonville dated from March 2017 to present.

3.  Ask the Veteran to identify any additional, relevant treatment he has received for his disabilities on appeal that are not of record.  Make efforts to obtain any relevant records identified by the Veteran.

4.  Thereafter, schedule the Veteran for a VA neurology examination with an appropriate examiner to determine the etiology of any TBI residuals.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed traumatic brain injury had its clinical onset during active service or is related to any in-service disease, event, or injury, including the reported head injuries in Iraq (see below) during his period of combat service when he was exposed to IEDs and mortar blasts.  

In making this assessment, please consider the following:

(a)  The Veteran stated that on his second deployment to Iraq in 2003, he was the gunner and survived several IED explosions, one of which caused the Humvee to run off the road and strike a concrete wall.  He recalled that he hit his head on the arm plate on the Humvee and momentarily blacked out.  He remembered ringing in his ears and his head pounding.  He stated that he did not seek medical attention.  

(b)  The Veteran's report that a rocket propelled grenade flew over the house where they were operating and then a barrage of mortar attacks happened.  He stated that he ran to get into the Humvee and tripped on some communication wire, hitting his head; and at the same time a mortar attack landed close by and rattled his head and the ground.  

(c)  The Veteran stated that since 2003, he gets chronic headaches, usually on a daily basis, and often times forgets what people have just told him.  He also noted that he had a terrible anger problem.

(d) Please accept any lay statements from the Veteran regarding injuries sustained during the course of his combat service as true in the absence of clear and unmistakable evidence to the contrary; also please accept any lay statements from the Veteran regarding symptoms in service and after service as competent.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Refer the claims file and a copy of this Remand to the VA clinician who provided the March 21, 2017 medical opinion on sleep apnea, or, if unavailable, another VA clinician qualified to address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the sleep apnea disability was caused or aggravated by his service-connected PTSD.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should consider the article, submitted by the Veteran, from the American Academy of Sleep Medicine, dated May 19, 2015, noting that there is a probability of having high risk of obstructive sleep apnea with increased severity of PTSD symptoms in young US veterans.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner should note that an opinion that a disorder "is not caused by or a result of" another disorder does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

6.  An audiology examination also should be provided to determine the present severity of the Veteran's service-connected bilateral hearing loss.
 
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.

If a hearing loss disability for VA purposes is found in the right ear, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including the exposure to acoustic trauma from combat service in Iraq, including exposure to IEDs and mortar blasts.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the etiology of the claimed disability of the bilateral shoulders.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral shoulder disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including his period of combat service in Iraq.  

Note: the Veteran was in a motor vehicle accident in 2013.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the etiology of the claimed disabilities of the bilateral hips and the left knee.  The claims file must be made available to, and reviewed by, the examiner.  Appropriate testing should be conducted to the extent feasible.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral hip disability and/ or left knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including his period of combat service in Iraq and multiple parachute jumps and injury.

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral hip disability and/ or left knee disability was caused or aggravated by his service-connected right knee or right ankle disability, including from altered gait.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The examiner should note that an opinion that a disorder "is not caused by or a result of" another disorder does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

9.  Readjudicate the claim with consideration of all relevant evidence submitted since the March 2017 statements of the case.  If any benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


